99 F.3d 1132
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Andrew RIVERA, a/k/a Drew, Defendant-Appellant.
No. 96-4096.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 17, 1996.Decided Oct. 23, 1996.

John D. Delgado, Columbia, South Carolina, for Appellant.
John Michael Barton, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.
D.S.C.
AFFIRMED.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Andrew Rivera appeals his sentence after a guilty plea to possession with intent to distribute crack cocaine and distribution of crack cocaine, in violation of 21 U.S.C.A. § 841(a)(1) (West 1981 & Supp.1996), and 18 U.S.C. § 2 (1994).  Rivera's attorney has filed a brief in accordance with  Anders v. California, 386 U.S. 738 (1967), contending that the district court improperly calculated Rivera's sentence but concluding that there are no meritorious grounds for appeal.  Rivera was notified of his right to file a supplemental brief, but he failed to do so.  We affirm.


2
In accordance with the requirements of Anders, we have examined the entire record and find no meritorious issues for appeal.  Rivera did not object to the calculation of his sentence in the district court.  We find no plain error in this case because Rivera's guideline range was properly calculated pursuant to the United States Sentencing Commission, Guidelines Manual (Nov.1994).


3
Accordingly, we affirm.  This court requires that counsel inform his client, in writing, of his right to petition the Supreme Court of the United States for further review.  If the client requests that a petition be filed, but counsel believes that such a petition would be frivolous, then counsel may move in this court for leave to withdraw from representation.  Counsel's motion must state that a copy thereof was served on the client.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED